If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  October 22, 2019
              Plaintiff-Appellee,

v                                                                 No. 342248
                                                                  Wayne Circuit Court
JASON EDWARD TURNER,                                              LC No. 17-007672-01-FC

              Defendant-Appellant.


Before: CAVANAGH, P.J., and BECKERING and GADOLA, JJ.

PER CURIAM.

        Defendant, Jason Turner, appeals as of right his jury trial convictions of second-degree
murder, MCL 750.317, felon in possession of a firearm (felon-in-possession), MCL 750.224f,
and possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b. 1
The trial court sentenced defendant, as a second habitual offender, MCL 769.10, to
imprisonment of 35 to 60 years for the second-degree murder conviction, one to five years for
the felon-in-possession conviction, and two years for the felony-firearm conviction. We affirm.

       This case arises from the killing of Marty Louis Simmons. Defendant and his friend,
Mustafa Heath, encountered Simmons while they were walking eastbound on McNichols Street
in Detroit, Michigan. Defendant shot and killed Simmons, then fled from the scene. The
ensuing police investigation resulted in the discovery of multiple security cameras in the area,
and at least one of the videos captured the shooting. The videos were played for the jury.
Defendant also testified at trial regarding his version of the incident.




1
  Defendant faced a first-degree murder charge, MCL 750.316, but the jury found him guilty of
the lesser offense of second-degree murder, and it found him not guilty of witness intimidation,
MCL 750.122.



                                              -1-
       Defendant’s sole argument on appeal is that his sentence for second-degree murder is
unreasonable because it is disproportionate to the seriousness of the offense and the offender.
We disagree.

       Only departure sentences are reviewed for reasonableness. See People v Lampe, 327
Mich. App. 104, ___; ___ NW2d ___ (2019) (Docket No. 342325); slip op at 10. Generally, this
Court reviews whether a sentence is reasonable using the abuse of discretion standard of review.
People v Steanhouse, 500 Mich. 453, 471; 902 NW2d 327 (2017). However, “[w]hen a trial
court does not depart from the recommended minimum sentencing range, the minimum sentence
must be affirmed unless there was an error in scoring or the trial court relied on inaccurate
information.” People v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016), citing MCL
769.34(10).2

        Defendant’s minimum sentencing guidelines range for second-degree murder was 270 to
562 months’ imprisonment. The trial court sentenced defendant to a minimum term of
imprisonment of 35 years (420 months), meaning his sentence was within the minimum
sentencing guidelines range. “[A] sentence within the Legislature’s guidelines range is
presumptively proportionate.” People v Odom, ___ Mich App ___; ___ NW2d ___ (2019)
(Docket No. 339027); slip op at 9. As previously stated, “[w]hen a trial court does not depart
from the recommended minimum sentencing range, the minimum sentence must be affirmed
unless there was an error in scoring or the trial court relied on inaccurate information.”
Schrauben, 314 Mich. App. at 196. Accordingly, this Court must affirm defendant’s sentence
unless there was a scoring error or the trial court relied on inaccurate information. Defendant
does not argue that a scoring error occurred or that the trial court relied on inaccurate
information. Therefore, we must affirm the within-guidelines sentence. Id.

       Moreover, even if this Court were to review defendant’s sentence for proportionality, he
has failed to establish that his sentence is disproportionate. “In order to overcome the
presumption that the sentence is proportionate, a defendant must present unusual circumstances
that would render the presumptively proportionate sentence disproportionate.” People v Lee, 243
Mich. App. 163, 187; 622 NW2d 71 (2000).

       Defendant does not present any unusual circumstances here. He points out that he was 17
years old when he committed the crime, the jury did not find him guilty of first-degree
premeditated murder, and that “it is reasonable to conclude that this killing occurred during some
type of altercation between the decedent and [defendant] and his friend [Mustafa] Heath.” He
also points out that he expressed remorse at the time of sentencing and apologized to the victim’s


2
  Our Supreme Court recently denied an application for leave to appeal in People v Ames, 929
NW2d 283 (2019)(Mem). Prior orders of the Supreme Court in that case required briefing on the
issue of whether its decision in People v Lockridge, 498 Mich. 358; 870 NW2d 502 (2015)
rendered invalid that part of MCL 769.34(10) requiring the Court of Appeals to affirm sentences
that fall within the applicable guidelines range absent an error in scoring the sentencing
guidelines or inaccurate information relied upon in determining the defendant’s sentence.


                                               -2-
family. The record reveals that the trial court expressly took into account defendant’s age. It
also took into account the video evidence and concluded that at the time of the shooting, the
victim “was doing absolutely nothing wrong,” simply walking down the street, and that he
became visibly uncomfortable when confronted by defendant and Heath. The trial court also
took into account defendant’s threatening voice mail message to his brother, who refused him
refuge after the shooting and reported him to the police. We conclude that even if we were not
bound by MCL 769.34(10), there are no unusual circumstances to rebut the presumption that
defendant’s sentence was proportionate.

       Affirmed.



                                                          /s/ Mark J. Cavanagh
                                                          /s/ Jane M. Beckering
                                                          /s/ Michael F. Gadola




                                              -3-